DETAILED ACTION
Applicant's arguments filed on 08/26/2021 with respect to the claims have been fully considered and are persuasive.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…starting from a feeder circuit breaker towards feeder downstream, to estimate a tripped protective device and a last metered device upstream of a fault; a downstream to upstream module configured to assess outaged electric loads and elements towards network upstream to find a common interrupting protective device; and wherein the estimated tripped protective device and the last metered device upstream of the fault, and the common interrupting protective device are merged to estimate one or more faulted areas; and wherein the estimated one or more faulted areas are passed to an isolation and service restoration function to determine, open and close switches or protected devices to perform isolation of estimated faulted areas and restoration of the outaged electric loads and elements.”
Claim 11; prior art of record fails to disclose either by itself or in combination:  “…starting from a feeder circuit breaker towards feeder downstream, to estimate a tripped protective device and a last metered device upstream of a fault; assessing, by a  and the common interrupting protective device to estimate one or more faulted areas; and passing, by the state machine, the estimated one or more faulted areas to an isolation and service restoration function to determine, open and close switches or protected devices to perform isolation of estimated faulted areas and restoration of the outaged electric loads and elements”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are: Feng US20130338945 and Li US 20150331035. However, they do not teach the process of doing upstream to downstream and downstream to upstream in all the PMDs and determine that common protection device.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838